DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RADIATION IMAGING APPARATUS COMPRISING A FIRST SCINTILLATOR PLATE, A SECOND SCINTILLATOR PLATE, AND AN IMAGING PORTION, AND RADIATION IMAGING SYSTEM.

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 should be amended as follows:
4. (Proposed Amendments) The radiation imaging apparatus according to claim 1, wherein each of the first scintillator layer and the second scintillator layer comprises.
Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  
Claim 5 should be amended as follows:
comprises comprises .
Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  
Claim 8 should be amended as follows:
8. (Proposed Amendments) The radiation imaging apparatus according to claim 7, further comprising:
a moisture resistant resin between the fiber optic plate and the imaging portion and on sides of the second scintillator layer.
Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  
Claim 9 should be amended as follows:
9. (Proposed Amendments) The radiation imaging apparatus according to claim 7, further comprising: 
a support substrate configured to support the first scintillator layer at the incident side of the radiation (recited previously in claim 7) of the first scintillator layer; 
a first moisture resistant resin between the support substrate and the fiber optic [[plate]] plate, and on sides of the first scintillator layer; and 
a second moisture resistant resin between the fiber optic plate and the imaging portion, and on sides of the second scintillator layer.
Appropriate correction is required.
Claim 10 is objected to because of the following informalities:  
Claim 10 should be amended as follows:
10. (Proposed Amendments) A radiation imaging system comprising: 
a [[the]] radiation imaging apparatus of claim 1; 
a signal processing unit configured to process the electric signal obtained by the imaging portion; 
a recording unit configured to record the electric signal processed by the signal processing unit; 
a display unit configured to display the electric signal processed by the signal processing unit; - 21 -10209658US01 
a transmission unit configured to transmit the electric signal processed by the signal processing unit; and 
a radiation generation unit configured to generate the radiation.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover a corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an imaging portion, a signal processing unit, a recording unit, a display unit, a transmission unit, and a radiation generation unit in claims 1-10.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover a corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing 

Allowable Subject Matter
Claims 1-3, 6, and 7 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 1-9, Nishino et al. (U. S. Patent No. 9,182,504 B2) disclosed a radiation imaging apparatus comprising: 
a first scintillator layer (8B) configured to convert a radiation having entered the first scintillator layer into light; 
a second scintillator layer (8A) configured to convert a radiation transmitting through the first scintillator layer into light; and
an imaging portion (13) configured to convert the light generated in the first scintillator layer and the light generated in the second scintillator layer into an electric signal.
However, the prior art failed to disclose or fairly suggested that the radiation imaging apparatus further comprises:
a fiber optic plate provided between the first scintillator layer and the second scintillator layer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hosoi et al. (U. S. Patent No. 9,316,750 B2) disclosed a radiation image-capturing system comprising a radiation image-detecting device. 
Nishino et al. (U. S. Patent No. 9,182,504 B2) disclosed a radiological image-radiographing apparatus comprising a radiation detector.
Tredwell et al. (U. S. Patent No. 9,075,150 B2) disclosed a radiographic detector and a scintillator.
Tredwell et al. (U. S. Patent No. 8,729,478 B2) disclosed a dual-screen radiographic detector with improved spatial-sampling.
Yorkston et al. (U. S. Patent No. 7,834,321 B2) disclosed an apparatus for asymmetric dual-screen digital radiography.
Bani-Hashemi et al. (U. S. Patent No. 7,671,342 B2) disclosed a multi-layer detector and a method for imaging.
Boone et al. (U. S. Patent No. 5,514,874 A) disclosed a method and an apparatus for non-invasive imaging including quenchable phosphor-based screens.
Barnes (U. S. Patent No. 4,626,688 A) disclosed a split-energy-level radiation detection.

This application is in condition for allowance except for the following formal matters: 
Objections set forth in this Ex parte Quayle action.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allen C. Ho whose telephone number is (571) 272-2491. The examiner can normally be reached Monday - Friday 10AM - 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J. Makiya can be reached on (571) 272-2273. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). 


Allen C. Ho, Ph.D.
Primary Examiner
Art Unit 2884



/Allen C. Ho/Primary Examiner, Art Unit 2884